      Case 2:17-cv-00590-ECM-SRW Document 82 Filed 04/19/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT FOR
                       THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION


LISA NELSON,                                )
                                            )
             Plaintiff,                     )
                                            )
      v.                                    )         CASE NO.: 2:17-cv-00590-ECM
                                            )                    (WO)
HEALTH SERVICES, INC.,                      )
                                            )
             Defendant.                     )


                                 FINAL JUDGMENT

       In accordance with the memorandum opinion entered in this case on this day, it is

the

       ORDER, JUDGMENT and DECREE of the Court that Final Judgment is entered in

favor of the Defendant and against the Plaintiff, and this case is DISMISSED with

prejudice.

       The Clerk of the Court is DIRECTED to enter this document on the civil docket as

a final judgment pursuant to FED.R.CIV.P. 58.

       DONE this 19th day of April, 2021.


                                        /s/ Emily C. Marks
                                  EMILY C. MARKS
                                  CHIEF UNITED STATES DISTRICT JUDGE
